DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 2/2/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of CN201710400330.3, filed 5/31/2017. The assignee of record is HUAWEI TECHNOLOGIES CO., LTD. The listed inventor(s) is/are: CHEN, Zhifeng; WU, Xuefeng; WANG, Weisheng; LI, Chenghao.
Allowable Subject Matter
Claim 2-3, 6-8, 10-11, 14-16, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.

Response to Arguments
Applicant’s arguments filed 2/2/2021 have been fully considered but they are not persuasive. Applicant argues:
a.

    PNG
    media_image1.png
    334
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    714
    media_image2.png
    Greyscale

a. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sch is relied on to show a SDN (see Sch Fig. 1, 8) obtaining a first request for creating a first logical switch, determining to deploy a data plane instance of the first logical switch on a first forwarding device, and sending first configuration information to the first forwarding device. Sch Col 6 Ln 50-51 teaches configuring forwarding plane to have a new virtual switch ion response to a request and Sch Col 12 Ln 39-41 teaches the control plane receives a first packet from the forwarding plane, Sch Col 12 Ln 41-42 teaches associating the received packet with a virtual switch and Sch Col 12 Ln 43 teaches forming a second packet based on configuration parameters of the first virtual switch. Because the control plane forms a second packet based on configuration parameters of the first virtual switch that is based on the received packet being associated with the first virtual switch. Lin is brought in to teach the control plane instance of the first logical switch is used to run a communications protocol, generate a forwarding rule table, and send the forwarding rule table to the data plane instance of the first logical switch, and the data plane instance of the first logical switch is used to perform data forwarding according to the forwarding rule table. Lin Col 1 Lns 30-51 and Col 4 Lns 54-63 shows a control plane including a routing engine that provides an operating environment for a host operating system (OS) and control processes that run network management software, execute routing protocols to communicate with peer routers and Lin teaches maintaining and updating routing tables and creating forwarding tables for installation in the forwarding plane and the control plane providing operating environment to manage packet forwarding components in the forwarding plane. She is relied on to show sending second configuration information to the first forwarding device and third information to a second forwarding device configured with a data plane instance of the first logical router and She ¶ 0137 teaches a management plane assigning logical forwarding element and port IDs for each logical switch, router, switch port, router port and provides the information as part of the configuration. Neg is relied on to show second configuration information used for instructing the first forwarding device to configure a first port and Neg ¶ 0118 is relied on in the action and provides a controller that receives configuration data through an API call and creates a new logical router and also provides additional API calls for configuring additional ports of the logical router. Ant is relied on to show second configuration information used to instruct the first forwarding device to configure a first port of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port and Ant ¶ 0014 teaches configuring each distributed virtual switch with network configuration information for associated sets of ports, and synchronizing the network configuration information across distributed virtual switches, Ant shows a repetitive process of configuring a second, third, fourth, and so on ports with forwarding devices using configuration information which when put together with the teaches of Sch-Lin-Ima-She-Neg would teach the whole limitation. Lin and Sch are analogous art because they are both related to forwarding planes and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the use of control plane for providing forwarding techniques of Lin with the system of Sch to provide an operating environment for a host operating system (Lin Col 4 Lns 54-63). Ima and Sch-Lin are analogous art because they are both related to managing virtualized components and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the connection process of Ima with the system of Sch-Lin to connect a router to VM for satisfying a connection request (Ima ¶ 0055). She and Sch-Lin-Ima are analogous art because they are both related to managing virtualized components and before the effective filing date of the claimed invention it would have been .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: module in claims 9-16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 8199750 B1, published 6/12/2012; hereinafter Sch) in view of Lin et al. (US 8953439 B1 published 2/10/2015; hereinafter Lin), and further in view of Imai (US 20140122681 A1, published 5/1/2014; hereinafter Ima), and further in view of Shen et al. (US 20170163599 A1, published 6/8/2017; hereinafter She), and further in view of Neginhal et al. (US 20150271011 A1, published 9/24/2015; hereinafter Neg), and further in view of Antony et al. (US 20160291999 A1, published 10/6/2016; hereinafter Ant).
For Claim 1, Sch teaches a software defined networking (SDN) orchestration method (Sch Fig. 1 shows logical diagram of packet switch 100 including a control plane 102 and forwarding plane 104, please see screen shots below, thank you:

    PNG
    media_image3.png
    624
    479
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    814
    372
    media_image4.png
    Greyscale

), comprising: 
(Sch Col 6 Ln 45-51 teaches a request for creating a new virtual switch); 
in response to the first request, creating a control plane instance of the first logical switch (Sch Col 6 Ln 50-51 in response to request control plane configures forwarding plane to have new virtual switch), determining to deploy a data plane instance of the first logical switch on a first forwarding device (Examiner notes that it is well known in the art to use the terms “forwarding plane” and “data plane” interchangeably and therefore interprets Sch’s forwarding plane 104 to be equivalent to applicant’s claimed data plane. Sch Col 6 Ln 50-51 and 57-58 teaches configuration and use of forwarding plane (data plane)), and sending first configuration information to the first forwarding device (Sch Fig. 8 & Col 12 Ln 39-41 teaches the control plane receives a first packet from the forwarding plane, Col 12 Ln 41-42 teaches associating the received packet with a virtual switch and Col 12 Ln 43 teaches forming a second packet based on configuration parameters of the first virtual switch. Because the control plane forms a second packet based on configuration parameters of the first virtual switch that is based on the received packet being associated with the first virtual switch, the examiner interprets Sch’s reception of a first data packet and return in the form of a second data packet based on configuration parameters to be equivalent to claimed “sending first configuration information to the first forwarding device.” 
Col 12 Ln 37-49 recites in part At 810, a control plane receives a first packet from a forwarding plane. At 820, the control plane associates the first packet with a first virtual switch. At 830, the control plane forms a second packet based on configuration parameters of the first virtual switch. At 840, the control plane sends the second packet to the forwarding plane.
Examiner notes that clarifications to what is meant/intended by configuration information and/or sending to the first forwarding device may be possible ways to overcome the current rejection. 
If applicant wishes to discuss any amendments, mappings, arguments applicant is encouraged to reach out to examiner at 571 270 3863 or michael.keller@uspto.gov, examiner will be happy to help applicant work to move the case forward and provide any clarifying interpretations or answer any questions, Monday through Friday from about 6 AM to 10 PM EST is generally a good time (with breaks, so may miss the initial call) and examiner will try to return call quickly if missed, thank you), wherein the first configuration information is used to instruct the first forwarding device to configure the data plane instance of the first logical switch (Sch Col 6 Ln 50-51 control plane configures forwarding plane (data plane) to have a new virtual switch).
Sch does not explicitly teach the control plane instance of the first logical switch is used to run a communications protocol, generate a forwarding rule table, and send the forwarding rule table to the data plane instance of the first logical switch, and the data plane instance of the first logical switch is used to perform data forwarding according to the forwarding rule table; obtaining a second request for connecting the first logical switch to a first logical router; and in response to the second request, sending second configuration information to the first forwarding device, and sending third configuration information to a second forwarding device configured with a data plane instance of the first logical router, wherein the second configuration information is used to instruct the first forwarding device to configure a first port of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port.
However, Lin teaches the control plane instance of the first logical switch is used to run a communications protocol (Lin Col 1 Lns 30-51, Col 4 Lns 54-63 The control plane includes a routing engine that provides an operating environment for a host operating system (OS) and control processes that run network management software, execute routing protocols to communicate with peer routers), generate a forwarding rule table (Lin Col 1 Lns 30-51, Col 4 Lns 54-63 maintain, update routing tables and create forwarding tables for installation in the forwarding plane), and send the forwarding rule table to the data plane instance of the first logical switch (Lin Col 1 Lns 30-51, Col 4 Lns 54-63 create forwarding tables for installation in the forwarding plane), and the data plane instance of the first logical switch is used to perform data forwarding according to the forwarding rule table (Lin Col 1 Lns 30-51, Col 4 Lns 54-63 control plane provides operating environment to manage packet forwarding components in forwarding plane).
Lin and Sch are analogous art because they are both related to forwarding planes.
(Lin Col 4 Lns 54-63)
Sch-Lin does not explicitly teach obtaining a second request for connecting the first logical switch to a first logical router; and in response to the second request, sending second configuration information to the first forwarding device, and sending third configuration information to a second forwarding device configured with a data plane instance of the first logical router, wherein the second configuration information is used to instruct the first forwarding device to configure a first port of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port.
However, Ima teaches obtaining a second request for connecting the first logical switch to a first logical router (Ima ¶ 0055 teaches connection request to perform connection between virtual switch and eth interface in order to connect router to VM. Ima ¶ 0055 recites: [0055] The router managing unit 13 establishes communication between the router 3 that has issued a connection request and the GW server 30, and performs a connection process between the virtual switch 21 and the eth interface 231 in order to connect the router 3 and the virtual machine 23 that satisfies the connection request. The router managing unit 13 gives an instruction to set a virtual v4 address on the eth interface 231 side with respect to the V4 address assigned to the virtual machine 23. A configuration of the router managing unit 13 will be explained below with reference to FIG. 4.).
Ima and Sch-Lin are analogous art because they are both related to managing virtualized components.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the connection process of Ima with the system of Sch-Lin to connect a router to VM for satisfying a connection request (Ima ¶ 0055).
Sch-Lin-Ima does not explicitly teach in response to the second request, sending second configuration information to the first forwarding device, and sending third configuration information to a 
However, She teaches in response to the second request, sending second configuration information to the first forwarding device, and sending third configuration information to a second forwarding device configured with a data plane instance of the first logical router (She ¶ 0137 management plane also assigns logical forwarding element and logical port identifiers (e.g., UUIDs) for each logical switch, logical router, logical switch port, logical router port, etc., and provides this information as part of the configuration).
 She and Sch-Lin-Ima are analogous art because they are both related to managing virtualized components.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the management plane techniques of She with the system of Sch-Lin-Ima to provide a scheme for handling multiple tunnel endpoint addresses per forwarding element (She ¶ 0002).
Sch-Lin-Ima-She does not explicitly teach wherein the second configuration information is used to instruct the first forwarding device to configure a first port of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port.
However, Neg teaches wherein the second configuration information is used to instruct the first forwarding device to configure a first port (Neg ¶ 0118 controller receives this configuration data through an API call to create a new logical router, as well as additional calls to configure ports of the logical router).
Neg and Sch-Lin-Ima-She are analogous art because they are both related to managing virtualized components.
(Neg ¶ 0118).
Sch-Lin-Ima-She-Neg does not explicitly teach of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port.
However, Ant teaches wherein the second configuration information is used to instruct the first forwarding device to configure a first port (Neg ¶ 0118) of the data plane instance of the first logical switch to be communicatively connected to a second port of the data plane instance of the first logical router on the second forwarding device, and the third configuration information is used to instruct the second forwarding device to configure the second port to be communicatively connected to the first port (Ant ¶ 0014 configuring each distributed virtual switch with network configuration information for associated sets of ports, and synchronizing the network configuration information across distributed virtual switches, in other word Ant shows a repetitive process of configuring a second, third, fourth, and so on ports with forwarding devices using configuration information which when put together with the teaches of Neg would teach the whole limitation).
Ant and Sch-Lin-Ima-She-Neg are analogous art because they are both related to managing virtualized components.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the configuring techniques of Ant with the system of Sch-Lin-Ima-She-Neg to synchronize changes across distributed virtual switches (Ant ¶ 0014).
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 

Claims 4-5, 12-13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sch-Lin-Ima-She-Neg-Ant as applied to claim 1 above, and further in view of Lu et al. (US 20170289030 A1, published 10/5/2017; hereinafter Lu).
For Claim 4, Sch-Lin-Ima-She-Neg-Ant teaches the method according to claim 1, Sch-Lin-Ima-She-Neg does not explicitly teach wherein the determining to deploy a data plane instance of the first logical switch on a first forwarding device comprises: obtaining information that is carried in the first request and that is about a designated forwarding device, and determining to deploy the data plane instance of the first logical switch on the designated forwarding device, wherein the designated forwarding device comprises the first forwarding device.
However, Lu teaches wherein the determining to deploy a data plane instance of the first logical switch on a first forwarding device comprises: obtaining information that is carried in the first request and that is about a designated forwarding device, and determining to deploy the data plane instance of the first logical switch on the designated forwarding device, wherein the designated forwarding device comprises the first forwarding device (Lu Claim 1 receiving a request to change a first data plane provider and removing a first datapath from a virtual switch and configuring the virtual switch to operate with a second datapath recites 1. A method for supporting multiple data plane providers in a processing device, comprising: receiving a request to change a first data plane provider, wherein a virtual switch is configured with a topology on a first data plane provider to use a flow management protocol, the virtual switch including one or more first network interfaces respectively connected to one or more ports to enable communication among one or more entities attached to the one or more first network interfaces by forwarding data packets within a first datapath of the first data plane; disconnecting the one or more first network interfaces; removing the first datapath of the virtual switch; creating a second datapath on a second data plane of a second data plane provider using the topology and the flow management protocol; configuring the virtual switch to operate with the second datapath and retaining the flow management protocol and the topology, the virtual switch including one or more second network interfaces; and connecting the one or more second network interfaces to a respective one of the one or more ports to enable communication among the one or more entities attached to each of the network interfaces by forwarding data packets within the second datapath on the second data plane.).
Lu and Sch-Lin-Ima-She-Neg-Ant are analogous art because they are both related to managing virtualized components.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the configuring techniques of Lu with the system of Sch-Lin-Ima-She-Neg-Ant to increase utilization and flexibility of hardware (Lu ¶ 0002).
For Claim 5, Sch-Lin-Ima-She-Neg-Ant teaches the method according to claim 1, Sch-Lin-Ima-She-Neg does not explicitly teach wherein the determining to deploy a data plane instance of the first logical switch on a first forwarding device comprises: determining, based on the topology structure of the physical network, at least one forwarding device for deployment of the data plane instance of the first logical switch, wherein the at least one forwarding device comprises the first forwarding device.
However, Lu teaches wherein the determining to deploy a data plane instance of the first logical switch on a first forwarding device comprises: determining, based on the topology structure of the physical network, at least one forwarding device for deployment of the data plane instance of the first logical switch, wherein the at least one forwarding device comprises the first forwarding device (Lu ¶ 0031 topology manager configures and manages data plane objects and their topologies).
Lu and Sch-Lin-Ima-She-Neg-Ant are analogous art because they are both related to managing virtualized components.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the configuring techniques of Lu with the system of Sch-Lin-Ima-She-Neg-Ant to increase utilization and flexibility of hardware (Lu ¶ 0002).
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180302314 A1, Abstract- Example methods are provided for assigning a routing domain identifier in a logical network environment that includes one or more logical distributed routers and one or more logical switches. In one example, the method may comprise obtaining network topology information specifying how the one or more logical distributed routers are connected with the one or more logical switches; and selecting, from the one or more logical switches, a particular logical switch for which routing domain identifier assignment is required. The method may also comprise: identifying a particular logical distributed router that is connected with the particular logical switch based on the network topology information; assigning the particular logical switch with the routing domain identifier that is associated with the particular logical distributed router; and using the routing domain identifier in a communication between a management entity and a host.
ii. US 20180183725 A1, Abstract- Cloud providers must provide a consistently high availability of resources in order to respond to flexible demand. However, available but idle resources are inefficient. In order to improve the efficient utilization of cloud resources, incoming requests for cloud resources may be listened for and the resource started when the request is received. The flow may then be changed to reflect the started resource. When the resource becomes idle, it may be returned to the cloud.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/